Citation Nr: 1745409	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for myositis, claimed as myofascial pain.  

2.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent since February 2, 2011.  

3.  Entitlement to a total disability rating based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1982 to February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned in January 2012.  

In November 2014, the Board granted a 10 percent rating for bilateral pes planus were met for the period from March 1, 2006 to February 2, 2011; and a 30 percent rating for pes planus effective February 2, 2011.  The Board remanded the question of entitlement to an increased rating for pes planus from February 2, 2011.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for myositis, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time since February 2, 2011, has the Veteran's bilateral pes planus been manifested by pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, a marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus since February 2, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

There is no diagnostic code specifically applicable to plantar fasciitis, so this disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276, applicable to flatfoot.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27. 

Under Diagnostic Code 5276, severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  An evaluation of 50 percent is warranted for pronounced bilateral flat feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Veteran contends that her bilateral pes planus is manifested by symptomatology that warrants the assignment of a higher rating than currently assigned.  She was provided VA examinations for her feet in February 2011 and May 2016

The symptoms shown at the February 2, 2011 VA examination most closely approximated a 30 percent rating.  The Veteran showed objective evidence of bilateral pronation, painful motion, callosities, and the weight bearing line was over the great toe.  She also had other symptoms that reduced foot function, such as, cramps, spasms, stiffness, fatigability, and lack of endurance.  The Veteran had moderate difficulty with the activities of day to day life and her symptoms significantly affected her ability to do her job, as a letter carrier, which involves walking several miles daily.  The VA examination did not, however, show signs of pronounced pathology due to pes planus as there was no evidence of marked pronation, extreme plantar tenderness, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  

At her May 2016 VA examination the appellant reported foot numbness if she worked out for more than 20 minutes.  The numbness reportedly did not resolve until more than an hour after stopping her workout.  The appellant reported that flare-ups precluded her from wearing heels.  Physical examination revealed no evidence of marked pronation on either foot.  There was no evidence of a marked deformity with respect to either foot, and the Veteran also did not demonstrate a marked inward displacement or severe spasm of the Achilles tendon. The weight bearing line did not fall over or medial to the great toe. There was no evidence of inward bowing of the Achilles tendon.  There was no pain on examination of either foot but the examiner noted pain on movement, weight-bearing and non-weight-bearing. The examiner noted that the Veteran had been prescribed foot arch insoles in May 2015, but she did not utilize them.  The examiner also noted several non-service connected foot problems, as well as obesity which were contributory factors to the Veteran's foot pain.

The examiner opined that the Veteran's various bilateral foot disabilities were due to multiple foot pathologies which were separate and distinct from the service connected pes planus.  The examiner then outlined the various non-service connected foot problems the claimant experienced over the years and concluded with the symptoms of her service connected bilateral foot pes planus being, abnormal pronation bilaterally with pain.  The examiner noted that the Veteran at times wore custom inserts to alleviate some of the symptoms associated with her service connected disability. 

After reviewing the evidence the Board finds that entitlement to a rating higher than 30 percent from February 2, 2011, is denied. While the Veteran presents with evidence of painful motion, weakness, fatigability, increased ratings beyond those granted based on DeLuca factors is not merited because these symptoms are considered and adequately compensated in the schedule of rating for pes planus. A higher evaluation of 50 percent is not warranted unless flat feet are manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, a marked inward displacement, and severe spasm of the tendo Achilles on manipulation. 

Based on a review of the evidence described above, there is no basis for a rating higher than 30 percent for the Veteran's bilateral pes planus since February 2011.  The Veteran's treatment records contain no reports of foot symptoms that could warrant higher ratings.  

The Board has considered whether there are any other applicable rating codes for the Veteran's bilateral pes planus.  As stated above, there is no evidence that the Veteran has other foot disorders that are related to her active duty service either directly or as a result of any other service-connected disorder.  In sum, there is no basis for the assignment of a rating in excess of 30 percent for bilateral pes planus at any time since February 2, 2011.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b).

ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis since February 2, 2011 is denied.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In November 2014, the Board directed that an examination be conducted to determine the etiology of the claimed myositis or myofascial pain syndrome.  An opinion was to be obtained addressing whether myositis was as likely as not related to her active service.  Examinations were provided but no medical opinion on the etiology of any myositis or myofasciitis was given.  Hence, further development is required.  Id.  

In this regard, the service treatment records do show that the appellant was diagnosed with post-traumatic cervical myofasciitis.  While the pain resolved after a month, this still constitutes an in-service event.  In the Veteran's post service outpatient treatment records she is repeatedly noted to have a myofascial pain syndrome, starting in May 2007.  She is also noted to report back pain and body aches during outpatient treatment.  As such, these symptoms arguably indicate that a current disability.  As there is insufficient evidence to decide the case, the RO should secure an opinion addressing the etiology of any myofascial pain.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred pending the completion of the development below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the appellant's VBMS and Virtual VA files to an appropriate VA physician for review.  Following that review the physician must opine whether it is at least as likely as not that myositis or a myofascial pain syndrome is related to the Veteran's active duty service.  If not the physician must opine whether it is at least as likely as not that myositis or myofascial pain is caused or aggravated by a service connected disorder or a combination of service connected disorders.  

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the reviewing physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the reviewing physician does not have the needed knowledge or training to offer an opinion.

2.  After ensuring compliance with the instructions above, readjudicate the issues on appeal. If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


